                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

  UNITED STATES OF AMERICA,
                  Plaintiff,                               No. CR08-4015-LTS
  vs.
                                                          MEMORANDUM
  JOHN GREEN,
                                                        OPINION AND ORDER

                  Defendant.
                                 ____________________


         This matter is before me pursuant to defendant John Green’s amended motion
(Doc. 39) for a sentence reduction pursuant to § 404 of the First Step Act (FSA).


                                 I.     BACKGROUND
         The FSA became law on December 21, 2018, and, relevant to this case, made the
Fair Sentencing Act of 2010 retroactive. Section 404 of the FSA provides that a court
may, “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of
2010 were in effect at the time the covered offense was committed.” § 404(b); see also
18 U.S.C. § 3582(c)(1)(B). The FSA defines a “covered offense” as any crime which
had its penalties modified by § 2 or § 3 of the Fair Sentencing Act of 2010. § 404(a).
Section 2 of the Fair Sentencing Act modified the statutory penalties for certain violations
of 21 U.S.C. § 841(b) related to cocaine, effectively reducing the penalty applicable to a
qualifying defendant. See also United States v. McDonald, 944 F.3d 769, 771 (8th Cir.
2019).
         On February 1, 2019, Green filed a pro se motion (Doc. 30) pursuant to the FSA.
He later filed a supplement (Doc. 31) and a motion (Doc. 32) to appoint counsel. On
February 3, 2020, I entered an order (Doc. 33) granting the motion to appoint counsel
and appointing the federal public defender to represent Green. I directed appointed


        Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 1 of 8
counsel to review Green’s potential eligibility for relief pursuant to the FSA and file an
amended motion if appropriate.
       On March 30, 2020, Green filed an amended motion (Doc. 39) to reduce sentence
pursuant to the FSA. The Government filed a response (Doc. 40) arguing that Green is
not eligible for a sentence reduction and, in the alternative, that I should exercise my
discretion to deny a reduction. Green filed a reply (Doc. 43) and the Government later
filed a supplement (Doc. 45) withdrawing its argument that Green is ineligible for a
reduction under the FSA.


                             II.    ORIGINAL SENTENCE
       On March 3, 2008, Green was indicted on two counts related to the distribution
of crack cocaine. Doc. 1. On September 2, 2008, he pleaded guilty to both counts.
Doc. 18. In Count 1, Green pleaded guilty to conspiracy to distribute 50 grams or more
of crack cocaine in violation 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846 and 851. In
Count 2, Green pleaded guilty to possession with intent to distribute 5 grams of crack
cocaine after being convicted of a prior drug felony in violation of 21 U.S.C. §§
841(a)(1), 841(b)(1)(B) and 851. On Count I, he was subject to a statutory imprisonment
range of 20 years to life, followed by supervised release for ten years to life. On Count
2, he was subject to a statutory imprisonment range of ten years to life, followed by
supervised release for eight years to life.
       The presentence investigation report (PSIR) found that Green was responsible for
793.8 grams of crack cocaine. Doc. 25. This equated to an offense level of 34, but
Green was found to be a career offender based on two prior felony convictions that were
controlled substance offenses. This raised the offense level to 37 and, after a three-level
reduction for acceptance of responsibility, resulted in a total offense level of 34. Id. at
8-9, ¶¶ 32, 41-43. With or without the career offender enhancement, Green’s criminal



                                              2


      Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 2 of 8
history category was VI, id. at 13, ¶ 53, resulting in a USSG range of 262 to 327 months’
imprisonment. Id. at 18, ¶ 82.
       On November 12, 2008, United States District Judge Donald E. O’Brien sentenced
Green to the statutory minimum of 240 months’ incarceration and ten years of supervised
release. Doc. 24. Judge O’Brien later denied Green sentencing reductions pursuant to
retroactive USSG amendments in 2012 and 2015 because Green had already been
sentenced at the mandatory minimum. Docs. 26, 28. Green has now served just over
13 years of his 20-year sentence. Doc. 25 at 4, ¶ 11.


                                  III.    FSA ANALYSIS
       As noted above, the FSA allows a court to reduce a defendant’s sentence for a
“covered offense” as if the Fair Sentencing Act had been in effect at the time of the
original offense. An offense is covered if its penalties were altered by § 2 or § 3 of the
Fair Sentencing Act of 2010. The parties agree that Green is eligible for relief because
he was convicted of a crack cocaine offense before 2010 and his statutory sentencing
range would have changed had the Fair Sentencing Act been in effect at the time of the
charged offense.1 Under the Fair Sentencing Act, Green’s statutory incarceration range
for Count 1 would be reduced to ten years to life, followed by a supervised release term
of eight years to life, and for Count 2 would be reduced to zero to 30 years, followed by
a supervised release term of six years to life.2 Thus, had Green been sentenced under




1
  The Government initially argued that the quantity found at sentencing controlled, such that
Green’s statutory sentencing range would not change. The Government later withdrew that
argument in light of United States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020). See Doc. 45
2
  The United States Probation Office for the Northern District of Iowa has prepared a memo
calculating Green’s amended statutory and guideline ranges, considering the Fair Sentencing Act
and the applicable changes to the Guidelines, which I adopt. That memo will be filed
contemporaneously with this order.

                                              3


      Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 3 of 8
the Fair Sentencing Act, he could have received a lower sentence. Green committed a
covered offense and is eligible for relief pursuant to § 404 of the FSA.
         Once a court has determined that a defendant is eligible for relief pursuant to §
404, the next question is whether the court should exercise its discretion to grant relief.
McDonald, 944 F.3d at 772. Because Green was sentenced as a career offender, the
USSG imprisonment range remains 262 months to 327 months. 3 Green argues I should
exercise my discretion to reduce his sentence below the amended USSG range to a
sentence at the bottom of what the USSG range would have been had he not been a career
offender (130 months). He contends Judge O’Brien would have imposed a lower sentence
at the time of the original sentencing if the Fair Sentence Act been in effect:
                The record indicates that if the sentencing court had not been
         constrained by the 20-year mandatory minimum sentence that applied to
         defendant’s sentence, the court would have imposed a sentence well below
         the 20-year mandatory minimum. At his original sentencing, the court
         varied from 262 to 240 months based on § 3553(a) factors. (SOR, p. 3).
         In 2015, the court denied a reduction under Amendment 782, because the
         defendant’s sentence was already at the statutory mandatory minimum of


3
    In United States v. Lee, 468 F. Supp. 3d 1103, 1108-09 (N.D. Iowa 2020), I stated:
         I agree with those courts that have rejected the disparate treatment of crack and
         powder cocaine and therefore express my categorical disagreement with the crack
         cocaine (or cocaine base) guidelines. In applying this disagreement, I will utilize
         the same procedures I described in United States v. Harry, 313 F. Supp. 3d 969,
         974 (N.D. Iowa 2018), in which I expressed a categorical policy disagreement
         with the USSG's 10:1 ratio between actual (or ice) methamphetamine and
         methamphetamine mixture. Thus, in any case involving quantities of crack
         cocaine, I will first make standard guideline findings using the crack cocaine
         guidelines. Then, by way of variance, I will calculate an alternative base offense
         level, applying a 1:1 ratio such that any quantity of crack cocaine will be treated
         as the same quantity of powder cocaine. I will then apply any applicable increases
         or decreases to that base offense level (e.g., aggravating or mitigating role and
         acceptance of responsibility) to arrive at an alternative total offense level. I will
         use this alternative total offense level, in combination with the defendant's
         criminal history category, to calculate the adjusted guidelines range.
Because Green is a career offender, that policy does not affect the USSG calculation in this case.
                                                  4


         Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 4 of 8
       20 years. (DCD 28). In a letter to the defendant, the court stated
       “Unfortunately, because your sentence is already at the mandatory
       minimum, I have no authority to reduce your sentence further.” Then the
       court explains, “There is nothing more I can do at this time.” (Doc. 28-1)
       (emphasis added)…

              One of the reasons the court gave for varying downward from the
       career offender guideline range was that “the defendant’s prior felony drug
       convictions involved low drug quantities.” (SOR, p. 3). In fact, they
       involved miniscule drug quantities – only .6 grams and 1.1 grams,
       respectively. (PSR 47, 48). In his “career,” the defendant never rose
       above the lowest echelon of the drug trafficking world. The defendant’s
       other drug offenses were similarly petty. One involved mere possession of
       one to four grams of powder cocaine, another involved 2.2 grams of
       marijuana found in a vehicle where defendant was smoking with other
       people, another involved a single marijuana joint, and, finally on May 4,
       2007, he was found to possess a Viagra pill without a prescription. (PSR
       45, 46, 49, 50)… It is certainly reasonable, in light of the court’s statements
       on the record at sentencing, and again in the court’s sympathetic letter to
       the defendant in 2015, that in 2008, if the court’s discretion had not been
       cabined by the 20-year mandatory minimum, it would have varied to the
       10-year mandatory minimum that would have applied if FSA 2010 had been
       in effect.

Doc. 39-1 at 25-27. Green also notes that he has taken advantage of numerous vocational
opportunities while incarcerated and has demonstrated remorse for his past offenses.
      The Government argues that because Green’s guideline range remains the same, I
should not grant a sentence reduction.4 The Government contends that Green’s offense
conduct (which included nearly 800 grams of crack cocaine), his history of parole
violations and the fact that the offense occurred while he was on parole all support denial
of any reduction. Finally, the Government notes that it could have sought an additional




4
 Per the amended USSG range, the Government agrees that regardless of whether I reduce
Green’s term of incarceration, his term of supervised release should be reduced.
                                             5


      Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 5 of 8
enhancement pursuant to 21 U.S.C. § 851 had it not agreed to refrain from doing so in
the plea agreement.
       Alternatively, the Government argues:
       Defendant is seeking a reduction to 130 months’ imprisonment, which
       would be the bottom of the guidelines range if defendant were not a career
       offender. A reduction of this magnitude is not warranted and would result
       in BOP crediting defendant with “overserved time.” Any relief should be
       far more limited, for the same reasons described throughout this resistance.
       A reduction to 180 months’ imprisonment would still be a five-year
       reduction, and would still result in a sentence far below the bottom of
       defendant’s guidelines range. While the government does not believe that
       any reduction is warranted, a limited reduction of five years, or less, would
       be more than sufficient when considering the 18 U.S.C. §3553(a) factors.

Doc. 40 at 22.
       Neither the FSA nor the Federal Rules of Criminal Procedure require a hearing,
nor the defendant’s presence at such a hearing. United States v. Williams, 943 F.3d 841,
844 (8th Cir. 2019). After considering the parties’ arguments, the case history, and the
18 U.S.C. §3553(a) factors,5 I find that a reduction in Green’s sentence to 200 months’
incarceration on both counts, to be served concurrently, followed by eight years of
supervised release, is sufficient but not greater than necessary to achieve the goals of
sentencing.6 In determining this sentence, I note that if the Fair Sentencing Act had been
in effect at the time of Green’s original sentencing, Judge O’Brien could have, and almost
certainly would have, granted a greater downward variance because he found that Green’s
criminal history was overstated and was comprised almost entirely of minor, non-violent



5
  The FSA does not mandate the court consider the § 3553(a) factors, however, many courts
have chosen to consider the factors in determining whether a reduction is appropriate. See United
States v. Hoskins, 973 F.3d 918, 921 (8th Cir. 2020).
6
  I have previously found that the FSA allows me discretion to vary below the amended USSG
range. See Lee, 468 F. Supp. 3d at 1108 (citing United States v. Chambers, 956 F.3d 667, 675
(4th Cir. 2020)).
                                               6


      Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 6 of 8
offenses. I have independently reviewed Green’s criminal history and largely agree with
Judge O’Brien’s characterization.      Further Green had a limited role in the offense
conduct, has engaged in rehabilitation efforts while incarcerated and does not appear to
have had behavioral issues while incarcerated.7
      However, I agree with the Government that Green’s offense conduct is serious,
involving a large quantity of crack cocaine and occurring while Green was on parole. I
further find it aggravating that Green’s criminal history, while non-violent and involving
small quantities of drugs, demonstrates that he is a recidivist controlled substances
offender who accumulated enough criminal history points to qualify as a criminal history
category VI even without the career offender enhances. For these reasons, I agree with
the Government that Green’s requested sentence of 130 months would not be sufficient.


                                 IV.      CONCLUSION
      For the reasons set forth herein:
      1.     Green’s amended motion (Doc. 39) for a sentence reduction is granted and
             his sentence is hereby reduced to 200 months’ incarceration (but not less
             than time served) on both Count 1 and Count 2, to be served concurrently,
             followed by eight years of supervised release on Count 1 and six years of
             supervised release on Count 2, to be served concurrently.
      2.     Green’s pro se motion (Doc. 30) is denied as moot.
      3.     All other provisions of the original sentence and judgment (Doc. 24),
             remain in effect except as modified herein. An amended judgment will
             follow.



7
  See United States v. Goolsby, 806 F. App’x 502, 2020 WL 2787705, at *2 (8th Cir. 2020)
(unpublished) (“While a district court may reduce a sentence based on post-sentencing
rehabilitation or other mitigating factors, a court is not required to do so.”).

                                            7


      Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 7 of 8
      IT IS SO ORDERED.
      DATED this 6th day of April, 2021.




                                     __________________________
                                     Leonard T. Strand, Chief Judge




                                 8


Case 5:08-cr-04015-LTS-KEM Document 48 Filed 04/06/21 Page 8 of 8
